DETAILED CORRESPONDANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending and examined on the merits in the present office action.
This action is made FINAL.

Specification
The disclosure is objected to because of the following informalities: reference is made to supplementary tables and figures. However, all tables and figures cited in the specification must be included in the instant application filed 12/11/2017, and not just incorporated through the provisional application (as on page 6 of the specification). In addition, no tables are present in the instant application or the provisional application. Additionally, the figures in the provisional application only go up to figure 15, while the specification refers to Figs. 16-17. For example, on page 19 of the Specification, the Specification states “Supplementary Figs. 13-16”. Similarly, the Specification (pg. 16) refers to “Supplementary Fig. 17”. However, neither the instant nor the provisional have a Figure 16 or 17. Therefore, the incorporation is incomplete and correction is required in the present application. 
Appropriate correction is required.

The Applicant argues that this information need not be present in the instant as it is incorporated by reference from the provisional (Remarks, pg. 7). This is not found persuasive as neither the instant Specification nor the provisional application incorporated by reference provides the missing material. Therefore, correction is required. 

The attempt to incorporate subject matter into this application by reference to PLATZ1 protein as Accession No. AT1G21000 and PLATZ2 as AT1G76590 is ineffective because the incorporation of essential material in the specification by reference to a non-patent publication is improper.  Applicant is required to amend the disclosure to include the material incorporated by reference, if the material is relied upon to overcome any objection, rejection, or other requirement imposed by the Office.  The amendment must be accompanied by a statement executed by the applicant, or a practitioner representing the applicant, stating that the material being inserted is the material previously incorporated by reference and that the amendment contains no new matter.  37 CFR 1.57(f).
Applicant can correct this issue by filing a Sequence Listing providing the sequences being incorporated and claimed. 

Color Photographs
Color photographs and color drawings are not accepted unless a petition filed under 37 CFR 1.84(a)(2) is granted.  Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), three sets of color drawings or color photographs, as appropriate, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color.  Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.

Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

	No petition to accept colored drawings has yet been filed. Therefore, the drawings remain objected to. 

Claim Interpretation
The scope of PLATZ1 is interpreted to mean the sequence as provided in Accession No. AT1G21000 and PLATZ2 as AT1G76590. However, it is noted that these external accession numbers are improperly incorporated by reference as they refer to a non-static, non-patent database.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation “the endogenous gene orthologous to PLATZ” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim as no genes other than an exogenous PLATZ are recited in the parent claim. 


(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The previous rejection has been modified in view of Applicant’s amendments. 
The specification teaches that constitutive overexpression of the Arabidopsis thaliana PLATZ1 gene and protein (AT1G21000) in plants results in transgenic plants that are capable of better surviving low water availability (specification and Figure 4d), and therefore have a drought resistant phenotype. However, the claims are drawn to transgenic plants and methods of conferring drought resistance to plants by constitutively expressing any gene product or transcription factor, or gene product that is normally expressed mainly during seed production, or PLATZ2, ANAC089, ERF12 and AGL67. To provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, Arabidopsis thaliana PLATZ1 gene AT1G21000, encoding the PLATZ1 transcription factor.  
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  As discussed above, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus of polypeptides, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class.  The specification provided only the bovine sequence.
The Federal Circuit has recently clarified the application of the written descriptionrequirement. The court stated that a written description of an invention "requires a
Finally, the court held: 
A description of a genus of cDNAs may be achieved by means of a recitation of arepresentative number of cDNAs, defined by nucleotide sequence, falling within thescope of the genus or a recitation of structural features common to members of thegenus, which features constitute a substantial portion of the genus. Id. 
Therefore, written description for drought resistant plants comprising constitutively or inducibly expressing PLATZ1 gene AT1G21000 and protein in the plants, and methods of making them, but not the full breath of the claims, meets the written description provision of 35 U.S.C. §112, first paragraph. The specification but does not provide adequate written description for the claimed genus.
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).
Applicant’s Arguments
	The Applicant argues that the amendments overcome the rejection (pg. 9).
	This is not found persuasive as claim 11 remains unamended and encompasses constitutively expressing any gene in a plant that is “normally expressed mainly during seed production”. Applicant was not in possession of such a broad genus of genes having only disclosed PLATZ1. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 8, 11-12, 14 and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hatzfeld et al, US Patent No. 9,683,023, effective priority date December 16, 2011.  
Claims 1-2, 8, 11-12, 14, and 18-20 are drawn to a transgenic plant expressing in vegetative tissues an exogenous gene encoding a PLATZ protein transcription factor that confers drought resistance on the plant (claim 1), wherein the exogenous gene is involved in seed 
Hatzfeld et al. teaches producing transgenic rice plants comprising the PLATZ nucleic acid of SEQ ID NO: 260 (Populus trichocarpa) encoding the protein of SEQ ID NO: 261, and the PLATZ nucleic acid of SEQ ID NO: 356 (Aradopsis thaliana) encoding the protein of SEQ ID NO: 357, under control of constitutive promoters, and evaluating the transformants by growing under non-stress conditions (watered), and drought stress conditions (in which the plants had irrigation withheld), and different parameters measured (column 137, Example 6, column 140-141, Examples A and B, column 142, Example 8, columns 145-147, Example 10). 
Hatzfeld et al. teaches that constitutive expression of the PLATZ nucleic acid of SEQ ID NO: 260 (Populus trichocarpa) encoding the protein of SEQ ID NO: 261 in rice plants under non-stress conditions results in an increase in above ground biomass, root biomass, total seed weight, harvest index and thousand-kernel weight, and constitutive expression of PLATZ nucleic acid of SEQ ID NO: 356 (Aradopsis thaliana) encoding the protein of SEQ ID NO: 357 under conditions of drought stress showed increased biomass, increased seed yield and early vigour (column 140-141, section 7.4, Examples A and B, column 149, line 39 to column 150, line 32, Section 11.4, Examples A and B).
	An alignment of PLATZ1 of the instant application with Populus trichocarpa PLATZ SEQ ID NO: 261, and Arabidopsis thaliana PLATZ SEQ ID NO: 357 of Hatzfeld is below. The alignments show that the greatest homologies are in the PLATZ domain, about amino acids 71-141 of Arabidopsis thaliana AT1G21000.
Alignment of PLATZ1 AT1G21000 (top) with Populus trichocarpa PLATZ SEQ ID NO: 261.
Sequence ID: Query_6179Length: 243Number of Matches: 1
Related Information
Range 1: 6 to 131Graphics Next Match Previous Match First Match 

Score
Expect
Method
Identities
Positives
Gaps
Frame
127 bits(318)
2e-40()
Compositional matrix adjust.
62/127(49%)
83/127(65%)
1/127(0%)



Query  16   PPWLMPMLRGSYFVPCSIHVDSNKNECNLFCLDCAGNAFCSYCLVKHKDHRVVQIRRSSY  75
            P WL  +    +FV CS H  + KNE N+ CLDC   + C +C+  H+ HR++Q+RR  Y
Sbjct  6    PAWLEALYAQKFFVGCSYHETAKKNEKNVCCLDCCI-SICPHCIPSHRFHRLLQVRRYVY  64

Query  76   HNVVRVNEIQKFIDIACVQTYIINSAKIVFLNERPQPRIGKGVTNTCEICCRSLLDSFRF  135
            H+VVR+ +I+K ID + VQ Y INSAK+VF+ +RPQ R  KG  N C  C RSL + F  
Sbjct  65   HDVVRLEDIEKLIDCSNVQAYTINSAKVVFIKKRPQNRQFKGAGNYCTSCDRSLQEPFAH  124

Query  136  CSLGCKL  142
            CSLGCK+
Sbjct  125  CSLGCKV  131


Alignment of PLATZ1 AT1G21000 (top) with Arabidopsis thaliana PLATZ SEQ ID NO: 357, AT1G31040.
Score
Expect
Method
Identities
Positives
Gaps
Frame
121 bits(304)
2e-38()
Compositional matrix adjust.
78/236(33%)
115/236(48%)
13/236(5%)




Query  14   TSPPWLMPMLRGSYFVPCSIHVDSNKNECNLFCLDCAGNAFCSYCLVKHKDHRVVQIRRS  73
            T P WL  ++  ++F  C IH    K+E N+FCL C  +  C +CL  H+ H ++Q+RR 
Sbjct  17   TKPAWLEGLMAETFFSSCGIHETRRKSEKNVFCLLCCLSV-CPHCLPSHRSHPLLQVRRY  75
Query  74   SYHNVVRVNEIQKFIDIACVQTYIINSAKIVFLNERPQPRIGKGVTNTCEICCRSLLDSF  133
             YH+VVR+++++K ID + VQ Y IN AK++FLN+R Q R  K  +N C  C R L + F
Sbjct  76   VYHDVVRLSDLEKLIDCSYVQPYTINGAKVIFLNQRQQSR-AKVSSNVCFTCDRILQEPF  134

Query  134  RFCSLGCKLGGMRRGDLSLTFSLKGKHGREYLGGSESDEATTPTKMRKTNAFNRLMS---  190
             FCSL CK+  +      L+  L            ESD      +M   +    + +   
Sbjct  135  HFCSLSCKVDYLSYQGDDLSSILYRI--------DESDFTFEGLRMDGHDQLGEISTMED  186

Query  191  GLSISTVRFDDYGPNGDQRSSSSGDEGGFSFSPGTPPIYNHRNSSRRKGVPHRAPF  246
            G  I  +  +    N   +      +     S   P +      +RRKG PHRAPF
Sbjct  187  GEDILVISDESEQGNNSHKKEKKKSKKKKPESNYLPGMVLSSLGNRRKGAPHRAPF  242





    PNG
    media_image1.png
    619
    1021
    media_image1.png
    Greyscale


Hatzfeld et al. teaches the limitations of claims 1-2, 8, 11-12, 14, and 18-20, and therefore anticipates the claims.

Applicant Arguments
The Applicant argues that Hatzfield does not disclose the expression of an exogenous PLATZ protein in a plant (pg. 9).
This argument has been fully considered but is not persuasive. 
 Hatzfield et al disclose the overexpression of PLATZ transcription factors (abstract) and the structures required to identify a given sequence as “PLATZ” – see col. 5 lns. 55-65 and cols. 50-51. Furthermore, SEQ ID NOs: 261 and 357 are identified by Hatzfield as PLATZ transcription factors (see col. 51 lns. 54-65; and col. 65, lns. 31-42). Additionally, Table A4 provides a list of PLATZ transcription factors in which both SEQ ID NO: 261 and 357 are listed. Rice was transformed with SEQ ID NO: 356 specifically (col. 140 Example B) under the control of the constitutive GOS2 promoter. The plants showed improvements under non-stress and drought stress conditions (cols. 149-150). Therefore, the Applicant is factually incorrect in their position that Hatzfield fails to disclose exogenous expression of a PLATZ transcription factor as instantly claimed. 
Furthermore, it is noted that claim 11 is unamended and merely reads on modifying cells to constitutively express any gene that is normally expressed during seed production (which includes PLATZ). Hatzfield discloses modifying plants to constitutively overexpressing PLATZ transcription factors. 
	Therefore, the rejection is maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hatzfeld et al, US Patent No. 9,683,023, effective priority date December 16, 2011 as applied to claims 1-2, 8, 11-12, 14 and 18-20 above, further in view of NCBI Reference Sequence NP_564128.1, Arabidopsis thaliana PLATZ transcription factor AT1G21000, May 26, 2011, further in view of NCBI Reference Sequence NP_565135.1, Arabidopsis thaliana PLATZ2, AT1G76590, May 29, 2013, further in view of Gilbertson et al, US Published Application No. 2011/0099672, effective filing date October 23, 2009, and further in view of Du et al, US Patent No. 9,816,101, effective filing date August 28, 2015.  

The teachings of Hatzfeld et al. discussed above. 
Hatzfeld et al. does not teach the limitations of claims 3-7, 9, 10, 13 and 15-17, wherein the transgenic plant comprises the PLATZ1 transcription factor (claims 3-4), wherein the plant further expresses a second exogenous gene which also confers drought resistance and which is a distinct transcription factor from PLATZ1 (claims 5-7), the transgenic plant of claim 1 in which an inducible promoter controls expression of the exogenous gene when the transgenic plant is experiencing water stress (claim 9), the transgenic plant of claim 1, which further comprises a modification of the endogenous promoter of the endogenous PLATZ1 gene which causes expression of the endogenous gene when the transgenic plant is experiencing water stress (claim 10), the method of claim 12, wherein the transcription factor is PLATZ1 (claim 13), the method of claim 11, wherein modifying cells of the plant includes introducing a constitutive promoter 
NCBI Reference Sequence NP_564128.1, Arabidopsis thaliana PLATZ transcription factor AT1G21000, teaches the PLATZ1 transcription factor of the instant application. 
An alignment of PLATZ1 AT1G21000 (top) with Arabidopsis thaliana PLATZ SEQ ID NO: 357 from Hatzfeld et al, US Patent No. 9,683,023, AT1G31040, bottom, shows that there is significant homology between the two transcription factors, especially in the PLATZ domain (bold). 






















Alignment of PLATZ1 AT1G21000 (top) with Arabidopsis thaliana PLATZ SEQ ID NO: 357, (AT1G31040).
Query  14   TSPPWLMPMLRGSYFVPCSIHVDSNKNECNLFCLDCAGNAFCSYCLVKHKDHRVVQIRRS  73
            T P WL  ++  ++F  C IH    K+E N+FCL C  +  C +CL  H+ H ++Q+RR 
Sbjct  17   TKPAWLEGLMAETFFSSCGIHETRRKSEKNVFCLLCCLSV-CPHCLPSHRSHPLLQVRRY  75

Query  74   SYHNVVRVNEIQKFIDIACVQTYIINSAKIVFLNERPQPRIGKGVTNTCEICCRSLLDSF  133
             YH+VVR+++++K ID + VQ Y IN AK++FLN+R Q R  K  +N C  C R L + F
Sbjct  76   VYHDVVRLSDLEKLIDCSYVQPYTINGAKVIFLNQRQQSR-AKVSSNVCFTCDRILQEPF  134

Query  134  RFCSLGCKLGGMRRGDLSLTFSLKGKHGREYLGGSESDEATTPTKMRKTNAFNRLMS---  190
             FCSL CK+  +      L+  L            ESD      +M   +    + +   
Sbjct  135  HFCSLSCKVDYLSYQGDDLSSILYRI--------DESDFTFEGLRMDGHDQLGEISTMED  186

Query  191  GLSISTVRFDDYGPNGDQRSSSSGDEGGFSFSPGTPPIYNHRNSSRRKGVPHRAPF  246
            G  I  +  +    N   +      +     S   P +      +RRKG PHRAPF
Sbjct  187  GEDILVISDESEQGNNSHKKEKKKSKKKKPESNYLPGMVLSSLGNRRKGAPHRAPF  242


NCBI Reference Sequence NP_565135.1, Arabidopsis thaliana PLATZ transcription factor AT1G76590, May 29, 2013, teaches the PLATZ2 transcription factor of the instant application. 
An alignment of PLATZ2 AT1G76590 (top) with Arabidopsis thaliana PLATZ SEQ ID NO: 357 from Hatzfeld et al, US Patent No. 9,683,023, (AT1G31040), bottom, shows that there is significant homology between the two transcription factors, especially in the PLATZ domain (bold). 
Score
Expect
Method
Identities
Positives
Gaps
Frame
124 bits(310)
3e-39()
Compositional matrix adjust.
85/252(34%)
121/252(48%)
31/252(12%)


Features:
Query  12   MMMMA-------TKPAWLEGLMAETFFSSCGIHETRRKSEKNVFCLLCCL-SVCPHCLPS  63
            MMM A         P WL  ++   +F  C IH    KSE N+FCL C   + C +CL +
Sbjct  4    MMMRAEEDNYNLNPPPWLIPMLRANYFIPCSIHAASNKSECNMFCLDCSSEAFCSYCLLN  63

Query  64   HRSHPLLQVRRYVYHDVVRLSDLEKLIDCSYVQPYTINGAKVIFLNQRQQSR-AKVSSNV  122
            HR+H +LQ+RR  YH+VVR+++++K ID S VQ Y IN A+++FLN+R Q R  K  +N 
Sbjct  64   HRNHRVLQIRRSSYHNVVRVNEIQKYIDISCVQTYIINSARIVFLNERPQPRIGKGVTNT  123
Query  123  CFTCDRILQEPFHFCSLSCKVDYLSYQGDDLSSILYRIDESDFTFEGLRMDGHDQLGEIS  182
            C  C R L + F FCSL CK+  +        S+  +         G   +G  +  E +
Sbjct  124  CEICCRSLLDSFRFCSLGCKLGGMKRDPSLTFSLRGK--------HGREYEGEWESDEAT  175

Query  183  T------------MEDGEDILVISDESEQGNNSHKKEKKKSKKKKPESNYLPGMVLSSLG  230
            T            +  G  I  +  +   G+        +S  K   S   P +      
Sbjct  176  TPTKIRKTCAFNRLMSGLSISTVKCDYLSGDQPSSSSGDESGFKL--SPGTPPIYNHRNS  233

Query  231  NRRKGAPHRAPF  242
            +RRKG PHRAPF
Sbjct  234  SRRKGVPHRAPF  245


Gilbertson et al, US Published Application No. 2011/0099672, teaches that it is desirable for plants to express more than one transgene, including transgenes that confer the same trait, and teaches transforming plants with at least two transgenes that confer drought 

Du et al, US Patent No. 9,816,101, teaches genetically modified plants to increase tolerance to drought, wherein overexpression of a gene conferring drought tolerance can be accomplished by utilizing tissue specific promoters, constitutive promoters, which may be inserted upstream of an endogenous gene, and drought-inducible promoters, such as the drought-inducible promoter of maize (Busk et al., Plant J, 11: 1285-95, 1997); or alternatively the cold, drought, and high salt inducible promoter from potato (Kirch Plant Mol. Biol. 33:897-909, 1997). See the entire patent and especially column 12, line 23 to column 15, line 30.

It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to make drought resistant transgenic plants comprising a PLATZ1 gene of the instant application, Arabidopsis thaliana AT1G21000, (NCBI Reference Sequence NP_564128.1), or a transgenic plant comprising a PLATZ2 gene of the instant application, Arabidopsis thaliana AT1G76590, (NCBI Reference Sequence NP_565135.1), since Hatzfeld et al. teaches that rice plants transformed with the PLATZ gene of Arabidopsis thaliana AT1G31040, SEQ ID NO: 357, resulted in rice plants that had increased rate of filled seeds over number of total seeds and an increase in thousand-kernel weight, and under conditions of drought stress showed increased biomass, increased seed yield and early vigour. As shown in the alignments above, the PLATZ1 and PLATZ2 proteins have significant homology with the PLATZ protein of Hatzfeld et al, especially in the highly conserved PLATZ domain, and would 
It would also have been prima facie obvious to produce transgenic plants comprising both a PLATZ1 and a PLATZ2 gene of the instant application, since Gilbertson et al. expressly teaches that it is desirable for plants to express more than one transgene conferring the same trait, such as drought resistance or tolerance, which could result in enhanced resistance to drought. 
It would also have been prima facie obvious to produce transgenic plants in which the PLATZ gene was controlled by an inducible promoter which would be induced when the plant is experiencing water stress, or to modify the promoter of the endogenous PLATZ gene so that the PLATZ gene is expressed when the plant is experiencing water stress, since Du et al.  teaches genetically modified plants to increase tolerance to drought, wherein overexpression of a gene conferring drought tolerance can be accomplished by utilizing tissue specific promoters, constitutive promoters, which may be inserted upstream of an endogenous gene, and drought-inducible promoters, such as a drought-inducible promoter. 
There would have been a reasonable expectation of success in producing drought resistant plants, given the high level of sequence conservation between the PLATZ transcription factor of Hatzfeld and the PLATZ transcription factors encoded by the AT1G21000 and AT1G76590 genes.
Finally, the Supreme Court has determined, in KSR International Co. v. Teleflex, Inc., 550 U.S._, 82, USPQ2d 1385 (2007), that “…….[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results” (KSR, 550 U.S. at_, 82 USPQ2d at 1395).  The court further found that “……… the conclusion that when a patent simply arranges old elements with each performing the same 
In regards to claim 17, which is drawn to the method of claim 11, wherein the gene product leads to the accumulation of stachyose and/or raffinose within cells of the plant, even though the art does not teach that expression of PLATZ genes results in accumulation of stachyose and/or raffinose within cells of plants, this is an inherent feature of constitutive expression of the PLATZ1 gene. “The PTO can require applicant to prove that prior art products do not possess characteristics of the claimed product, where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the burden of proof is on the applicant.”	(Ex parte Novitski, 26 USPQ2d 1389).A compound and all of its properties are inseparable (In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963)).
Since the USPTO does not have the resources to determine if expressing PLATZ1 and PLATZ2 in transgenic plants is different from the PLATZ of Hatzfeld et al, the burden of proof falls to the Applicant to demonstrate a novel or unobvious difference between the claimed protein and that of the prior art.   See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray, 10 USPQ 2d 1922 1923:
	“When claimed product and prior art product reasonably appear to be the same, the burden of proof is on Applicant to demonstrate a novel or unobvious difference between the claimed product and that of the prior art.”, and In re Best, Bolton and Shaw, 1958 USPQ 430:
 prima facie obvious to one of ordinary skill in the art at the time of the invention to substitute the PLATZ1 and PLATZ2 genes of AT1G21000 and AT1G76590 for the PLATZ gene of Hatzfeld et al., encoding the PLATZ protein of SEQ ID NO: 357, in order to produce transgenic plants that would have increased resistance to drought conditions. 

Applicant’s Arguments
The Applicant presents no separate arguments against the 103. Therefore, for the reasons stated above, it is maintained that Hatzfield provides a sufficient disclosure of the limitations of claim 1. Therefore, the rejection is maintained. 

Conclusion
Claims 1-20 are rejected. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY KATE BURAN whose telephone number is (571)270-5284.  The examiner can normally be reached on Monday-Friday 7:30am - 3:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.